DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing element in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luedke et al. (US 2013/0232713).
Luedke et al. disclose a surface cleaning apparatus comprising a housing comprising a cleaning foot 14 adapted to be moved across a surface to be cleaned and an upper housing 12 mounted to the cleaning foot 14; a supply tank 80 provided on the housing 12 and defining a chamber for receiving a supply of liquid; a steam generator 274 in fluid communication with the supply tank 80 and adapted to heat liquid to produce steam; and a steam distributor 422 in fluid communication with the steam generator 274 and including a steam distributor housing 422 moveably coupled to the cleaning foot 14 for movement between a use position (shown in fig.27) in which the Claim 1
Further comprising an auxiliary cleaning pad 664 mounted to the steam distributor housing 422 and wherein the auxiliary cleaning pad 664 is in contact with the surface to be cleaned when the steam distributor housing 422 is in the use position (fig.30). Claim 2
The steam distributor 422 is an auxiliary steam distributor having at least one auxiliary steam nozzle 700 and further comprising a main steam distributor including a main steam nozzle 342 provided on the cleaning foot 14 in fluid communication with the steam generator 274. Claim 5
The auxiliary steam nozzle 700 is selectively fluidly coupled with the main steam nozzle 342 via a valve 698 when the steam distributor housing 422 is in the use position (para. 0132). Claim 6
Further comprising a valve actuator 708 configured to move the valve 698 between an opened position wherein the auxiliary steam nozzle 700 is fluidly coupled to the main steam nozzle 342 when the steam distributor housing 422 is in the use position and a closed position when the steam distributor housing 422 is in the non-use position (para. 0132-0133). Claim 7
 Claim 8
The valve actuator 708 includes a cam 710 operably coupled with one of the pivot arms 660 for movement therewith and a cam 710 follower operably coupled with the valve 698 and where when the steam distributor housing 422 pivots between the use and non-use positions the cam 710 is configured to rotate and depress the cam 710 follower to close the valve 698 (para. 0133-0138). Claim 9 
Further comprising at least one biasing element 440 configured to provide a biasing force on the steam distributor housing 422 to move the steam distributor housing 422 towards the non-use position. Claim 10
Further comprising a latch assembly 442 configured to selectively retain the steam distributor housing 422 in the use position. Claim 11
The steam distributor housing 422 includes a frame having pivot arms 660 that are receivable within corresponding cradles 670 on the cleaning foot 14. Claim 12
A least one of the pivot arms 660 is hollow and provides a passageway to fluidly couple the auxiliary steam nozzle and the main steam nozzle (para. 01363). Claim 13
Further comprising an auxiliary cleaning pad 664 removably mountable to a bottom of the frame 658 (fig.30). Claim 14
The auxiliary steam nozzle includes an auxiliary steam orifice 700 formed in the bottom of the frame 658 and providing steam to the auxiliary cleaning pad 664. Claim 15
Allowable Subject Matter
Claims 3,4,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723